GARRETT, Judge,
dissenting:
When a petitioner seeks a reversal of an order of the DPS revoking his driver’s license, as in this case, the proceeding in District Court is called an “appeal”. However, it is not an appeal as that term is normally understood. The statute (47 O.S.1991 § 6-211 A) requires a trial de novo. A trial de novo is a trial of the entire case anew, both on the law and the facts. Matter of Brady, 611 P.2d 235 (Okl.1980). While the DPS records are admissible in evidence, and the transcript of the DPS hearing (if available) may be considered, it is not an “appeal” on the record. Both parties are authorized (and required) to present evidence in support of their case. A failure to introduce evidence at the District Court trial (including DPS records and transcripts) will result in it not being considered. The parties recognize that DPS has the burden of proof. Since this type of case is civil in nature, DPS must prove its case by a preponderance of the evidence. Appeal of Tucker, 538 P.2d 626 (Okl.App.1975) and Appeal of Dungan, 681 P.2d 750 (Okl.1984). The “any competent evidence” standard of review does not apply. It simply is a new trial.
In this case, the parties properly stipulated: (1) the DPS test of .10% was valid; and, (2) petitioner’s test of .09% was valid. I say: “properly”, because a rule which validates the DPS test, and does not validate petitioner’s test, when both tests meet the same standard, would, on its face, constitute a violation of constitutional principles requiring equal protection and due process of law. I agree with the majority that the trial court should follow all valid rules and regulations in cases presented to it for decision.
If rule OAC 40:30-1-4 is valid, it must be applied in a manner which does not offend constitutional protections. The rule sets a standard of validity to be applied to the DPS test. That same standard of validity must be applied to petitioner’s test. Both tests are entitled to the same benefits proscribed by the rule. Since the parties stipulated as they did, the evidence presented to the trial court was conflicting, and one of the ultimate material facts was disputed. It became the duty of the trial court, as the fact finder, to determine the true facts. In effect, the majority holds, and I disagree, that the DPS test must be followed, and no effect may be given to Petitioner’s test. In other law cases, if the evidence is disputed and if any competent evidence supports the jury verdict or the trial court’s findings, the standard of review requires this Court to affirm. As to jury verdicts, see Mitchell v. Ford Motor Credit Co., 688 P.2d 42 (Okl.1984); and, for non-jury trials of law cases, see Tax/Investments Concepts, Inc. v. McLaughlin, 670 P.2d 981 (Okl.1982). The “any competent evidence” standard of review applies to the court judgment being considered.
In this case, the trial court found, on competent evidence showing disputed material facts, that DPS had not sustained its burden of proof. Our duty is to affirm.
I DISSENT.